UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-690 THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1242500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , YORK, PENNSYLVANIA 17401 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (717) 845-3601 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ YES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Small Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YES ýNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, No par value 11,434,721 Shares outstanding as of August 7, THE YORK WATER COMPANY PART I - FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Jun. 30, 2009 Dec. 31, 2008 ASSETS UTILITY PLANT, at original cost $ 257,918 $ 246,613 Plant acquisition adjustments (2,758 ) (1,364 ) Accumulated depreciation (36,964 ) (34,429 ) Net utility plant 218,196 210,820 OTHER PHYSICAL PROPERTY: Less accumulated depreciation of $166 in 2009 and $162 in 2008 559 562 CURRENT ASSETS: Restricted cash-compensating balance 500 - Receivables, less reserves of $212 in 2009 and $195 in 2008 3,469 3,243 Unbilled revenues 2,274 2,687 Recoverable income taxes 319 131 Materials and supplies inventories, at cost 723 741 Prepaid expenses 542 412 Deferred income taxes 145 133 Total current assets 7,972 7,347 OTHER LONG-TERM ASSETS: Deferred debt expense 1,956 2,013 Notes receivable 510 536 Deferred regulatory assets 15,211 15,972 Other 3,261 3,192 Total long-term assets 20,938 21,713 Total Assets $ 247,665 $ 240,442 The accompanying notes are an integral part of these statements. Page 2 THE YORK WATER COMPANY Balance Sheets (Unaudited) (In thousands of dollars, except per share amounts) Jun. 30, 2009 Dec. 31, 2008 STOCKHOLDERS' EQUITY AND LIABILITIES COMMON STOCKHOLDERS' EQUITY: Common stock, no par value, authorized 46,500,000 shares, $ 58,667 $ 57,875 issued and outstanding 11,432,211 shares in 2009 and 11,367,248 shares in 2008 Retained earnings 12,430 11,891 Total common stockholders' equity 71,097 69,766 PREFERRED STOCK, authorized 500,000 shares, no shares issued - - LONG-TERM DEBT, excluding current portion 82,154 83,612 COMMITMENTS - - CURRENT LIABILITIES: Short-term borrowings 10,000 6,000 Current portion of long-term debt 4,341 2,741 Accounts payable 2,253 2,011 Dividends payable 1,206 1,192 Accrued taxes 15 75 Accrued interest 1,020 1,080 Other accrued expenses 1,461 1,097 Total current liabilities 20,296 14,196 DEFERRED CREDITS: Customers' advances for construction 17,791 18,258 Deferred income taxes 21,104 19,549 Deferred employee benefits 9,915 9,758 Other deferred credits 1,874 2,789 Total deferred credits 50,684 50,354 Contributions in aid of construction 23,434 22,514 Total Stockholders' Equity and Liabilities $ 247,665 $ 240,442 The accompanying notes are an integral part of these statements. Page 3 THE YORK WATER COMPANY Statements of Income (Unaudited) (In thousands of dollars, except per share amounts) Three Months Six Months Ended June 30 Ended June 30 2009 2008 2009 2008 WATER OPERATING REVENUES: Residential $ 5,832 $ 4,952 $ 11,365 $ 9,688 Commercial and industrial 2,659 2,259 5,181 4,408 Other 719 651 1,438 1,272 9,210 7,862 17,984 15,368 OPERATING EXPENSES: Operation and maintenance 1,723 1,705 3,520 3,330 Administrative and general 1,712 1,596 3,563 3,358 Depreciation and amortization 1,090 886 2,159 1,772 Taxes other than income taxes 457 342 543 583 4,982 4,529 9,785 9,043 Operating income 4,228 3,333 8,199 6,325 OTHER INCOME (EXPENSES): Interest on debt (1,262 ) (1,147 ) (2,533 ) (2,313 ) Allowance for funds used during construction 37 152 135 324 Other income (expenses), net 81 7 (260 ) (136 ) (1,144 ) (988 ) (2,658 ) (2,125 ) Income before income taxes 3,084 2,345 5,541 4,200 Federal and state income taxes 1,171 825 2,131 1,474 Net income $ 1,913 $ 1,520 $ 3,410 $ 2,726 Basic Earnings Per Share $ 0.17 $ 0.13 $ 0.30 $ 0.24 Cash Dividends Declared Per Share $ 0.126 $ 0.121 $ 0.252 $ 0.242 The accompanying notes are an integral part of these statements. Page 4 THE YORK WATER COMPANY Statements of Common Stockholders' Equity and Comprehensive Income (Unaudited) (In thousands of dollars, except per share amounts) For the Periods Ended June 30, 2009 and 2008 Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2008 $ 57,875 $ 11,891 $ - $ 69,766 Net income - 3,410 - 3,410 Dividends ($.252 per share) - (2,871 ) - (2,871 ) Issuance of common stock under dividend reinvestment, direct stock and employee stock purchase plans 792 - - 792 Balance, June 30, 2009 $ 58,667 $ 12,430 $ - $ 71,097 Accumulated Other Common Retained Comprehensive Stock Earnings Income (Loss) Total Balance, December 31, 2007 $ 56,566 $ 10,986 $ (280 ) $ 67,272 Net income - 2,726 - 2,726 Other comprehensive income: Unrealized loss on interest rate swap, net - - (24 ) (24 ) Comprehensive income 2,702 Dividends ($.242 per share) - (2,729 ) - (2,729 ) Issuance of common stock under dividend reinvestment and employee stock purchase plans 501 - - 501 Balance, June 30, 2008 $ 57,067 $ 10,983 $ (304 ) $ 67,746 The accompanying notes are an integral part of these statements. Page 5 THE YORK WATER COMPANY Statements of Cash Flows (Unaudited) (In thousands of dollars, except per share amounts) Six Months Ended June 30 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,410 $ 2,726 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,159 1,772 Increase in deferred income taxes 1,365 703 Other 18 (89 ) Changes in assets and liabilities: (Increase) decrease in accounts receivable, unbilled revenues and recoverable income taxes (100 ) 39 Increase in materials and supplies and prepaid expenses (112 ) (171 ) Increase in accounts payable, accrued expenses, regulatory and other liabilities, and deferred employee benefits and credits 911 961 Increase (decrease) in accrued interest and taxes (120 ) 1 Increase in regulatory and other assets (24 ) (405 ) Net cash provided by operating activities 7,507 5,537 CASH FLOWS FROM INVESTING ACTIVITIES: Utility plant additions, including debt portion of allowance for funds used during construction of $75 in 2009 and $187 in 2008 (6,371 ) (9,155 ) Acquisitions of water systems (2,165 ) - Increase in compensating balance (500 ) - Decrease in notes receivable 26 51 Net cash used in investing activities (9,010 ) (9,104 ) CASH FLOWS FROM FINANCING ACTIVITIES: Customers' advances for construction and contributions in aid of construction 200 436 Repayments of customer advances (627 ) (809 ) Proceeds of long-term debt issues 13,185 22,076 Repayments of long-term debt (13,043 ) (19,522 ) Borrowings under short-term line of credit agreements 4,000 3,000 Changes in cash overdraft position (147 ) 605 Issuance of common stock 792 501 Dividends paid (2,857 ) (2,720 ) Net cash provided by financing activities 1,503 3,567 Net change in cash and cash equivalents - - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ - $ - Supplemental disclosures of cash flow information: Cash paid during the period for: Interest, net of amounts capitalized $ 2,479 $ 2,139 Income taxes 789 745 Supplemental schedule of non-cash investing and financing activities: Accounts payable includes $1,014 in 2009 and $1,867 in 2008 for the construction of utility plant. Accounts payable and other deferred credits includes $61 in 2009 and $137 in 2008 for the acquisition of water systems. Contributions in aid of construction includes $51 in 2008 of contributed land. The accompanying notes are an integral part of these statements. Page 6 THE YORK WATER COMPANY Notes to Interim Financial Statements (In thousands of dollars, except per share amounts) 1. Basis of Presentation The interim financial statements are unaudited but, in the opinion of management, reflect all adjustments, consisting of only normal recurring accruals, necessary for a fair presentation of results for such periods. Because the financial statements cover an interim period, they do not include all disclosures and notes normally provided in annual financial statements, and therefore, should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report to Shareholders for the year ended December 31, Operating results for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2009 through August 7, 2009, the date of issuance of the financial statements included herein.There were no events subsequent to these financial statements. 2. Basic Earnings Per Share Basic earnings per share for the three months ended June 30, 2009 and 2008 were based on weighted average shares outstanding of 11,410,981 and 11,282,337, respectively. Basic earnings per share for the six months ended June 30, 2009 and 2008 were based on weighted average shares outstanding of 11,392,658 and 11,276,436, respectively. Since the Company has no common stock equivalents outstanding, there are no diluted earnings per share. 3. Reclassification Certain 2008 amounts have been reclassified to conform to the 2009 presentation.Such reclassifications had no effect on financial position, net income, stockholders’ equity and comprehensive income statement or cash flow category reporting. 4. Vacation Accrual During the first quarter of 2009, the Company determined that it had understated the amount of accrued vacation recorded in its financial statements.As a result, the Company recorded additional salaries and wages expense of $257 under Statement of Financial Accounting Standards (SFAS) No. 43, “Accounting for
